 Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 1 of 8 Pageid#: 1

                                                                                 CLERK S OFFICE U,S.DIST.COURT
                                                                                        ATROANOKE,VA
                                                                                             FILED

                                     IN THE UNITED STATES DISTRICT COURT                  JAN 2ï 2629
                                    FOR T W ESTERN DISTRICT OF VIRGINIA                JULt C.DUDLEK CLERK
                                                                                   BY:                  .
                                               ,             njvjsjoN

Crofey Jamos bowe-l(
        .   ''                                        #

   t
    /
            Plaintiffts),
                                                                                  -j
                                                               CivilAction N o.-
                                                                               .. 1
                                                                                  --         ,$.
                                                                                               f.'
                                                               (TobeassignedbyClerkofDistrictCourt)
  fs                     e'         1 ni)
                                e             os'.'qi
'
Eoqootc
    Defendant
          lWer worial Hvcp'
            ts).
                          ?
(Enterthefullnamets)ofALLpartiesinthi sIawsuit,
Pleaseattachadditionalsheetsifnecessary).

                                                  COM PLAINT

PARTIES

            ListalIPlaintitfs. Statethefullnameofthe Plaintiff,addressand telephone number.
            Do the same forany additionalPlaintiffs.

            a. PlaintiffNo.1

                     Nam e:            :3                 C,
                 '
                                      w. --       j                                           y   .
                     Address:                                    .         ezf            .       o .
                                                                                                    G-
                     TelephoneNumber:           V V (o- D D G -'Y          V
            b. PlaintiffNo.2

                     Nam e:

                     Address-
                            .

                     Telephone Num ber:




                                                                                                             f%
                                                                                                             k-J
 Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 2 of 8 Pageid#: 2




    2. List aIIDefendants. State the fullnam e of the Defendant,even if that Defendant is a
       governm ent agency, an organization, a corporation, or an individual. Include the
       addresswhereeach Defendantmay beserved. Makesurethatthe Defendantts)Iisted
       below are identicalto those contained in the above caption ofthe com plaint.

       a. DefendantNo.1
                                                                     l/e-s-fer'?n Reyiooa t
              Name: .
                    U Af3e Doc. (unm ow r))                              U qi1
              Address: ..
                        1 8 OS l       ' er          .    ' le                  I -
       b. DefendantNo.2

              Name: carlr--boc (unkoow n) Cx-low bx f-losp
                                                         ''ftnt
          Address:s'sas                     b               o br-.                    b . / .aqolo
  NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE PROVIDE THEIR
  NAM ES AND ADDRESSES ON A SEPARATE SHEET O FPAPER.
'
  Check here ifadditionalsheetsofpaperare attached:
  Please Iabel the attached sheets of paper to correspond to the appropriate num bered
parigraphabove(e.g.AdditionalDefendants2.c.,2.d.,etc.).
JURISDICTION

Federalcourtsare courtsofIimitedjurisdiction. Generally,two typesofcasescan be heard in
federalcourt: cases involving a federalquestion and cases involving diversity ofcitizenship of
the parties. Under28 U.S.C.5 1331,a case involving the United StatesConstitution orfederal
Iawsortreatiesisa federalquestion case. Under28 U.S.C.j 1332,a case in which acitizen of
dnestatesuesacitizenofanotherstateandtheamountofdamagesismorethan$75,000isa
diversity ofcitizenship case. Federalcourtsalso have jurisdiction overcaseswhere the United
Statesisa Defendant.                                        '

       W hatisthe basisforfederalcourtjurisdiction?

   FederalQuestion          I
                            --lDiversityofCitizenship            F-lGovernmentDefendant
   4. lfthe basisforjurisdiction isFederalQuestion,which FederalConstitution,statutoryor
       treaty rightisatissue? ListaIIthatapply,

        Cùvitc'         ..
                         s io 10.15o              Po l' #e Be'u l'
          '

               .   1'
                    .           t cs-cbtsu
                             Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 3 of 8 Pageid#: 3



          '' .                                        '
     .v



-            =

                     C.. o --Gd-G Y-No--3- UM .e->                                          uo.
                         Roao coKr--N--v-py-l-o.ràq-t 1.
                                                       4- -.
                                                          -*
                                                           1
                                                           -
                                                           4.40
                         lQ ok---N->
                                   -1J-
                                     -cw-LulA/ hiq .G E l-o oac lfo-?-V-m
                         0-0 22+

                                              '                           -
                                         .                .                   .




                                                                  .
                                                      '               '           .
                                              .




                                                      '
                             y                                                                                    .




                     ,       2



                                                                      .                                   '
                         ,




..                   '                        j
                                                                  -
                                 -       .'
                                         .


                                                                                                              '
                                                                                                  .




                 '                                            .                                       &
                                                                                              '
     x                                            .

%                                                                         '           . ,
 Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 4 of 8 Pageid#: 4




   5. Ifthe basisforjurisdiction is DiversityofCitizenship,whatisthe state ofcitizenship of
          each party?        Each Plaintiff m ust be diverse from each Defendant for diversity
          jurisdiction.
          Plaintif'fNo.1:                                State ofCitizenship:

          PlaintiffNo.2:                                 State ofCitizenship:

          Defendant No.1:                                State ofCitizenship:

          Defendant No.2:                                State ofCitizenship:

          Attach additionalsheetsofpaperas necessary and Iabelthis inform ation as paragraph
          5.Checkhereifadditionalsheetsofpaperareattached.I--I
STATEM ENT OFTHE CLAIM

Describe in the space provided below the basic facts of your claim . The description of facts
should include a specific explanation ofhow,w here,and w hen each ofthe defendants nam ed
in the caption violated the Iaw ,and how you w ere harm ed. Do notgive any Iegalargum entsor
cite casesorstatutes. Each paragraph m ustbe num bered separately,beginning w ith num ber6.
Please write each single setofcircum stancesin a separately num bered paragraph.

          Y                  *           c er                .
                                                             l        e .           Tc ' ê                    r
                                                             o.j ..' co            os . ..j.                  .
               .
                   Q             .
                                                C.                   Rs- . g. a                   .        y..
           -
                       :                         v                     *                .             .
                                                                       j+           a
                                                                 .
                                                                                                  h           jje-
           X.              e ..
                              m* -   .-         cA   .       ':.       .
                                                                       G #/'
                                                                           pc-
                                                                             ' .o.                    i.
                                                                                                       '.'!
                                                                                                          #
               et .                       v' e ce -Ir                                                     e       'ô'n
                                 .                                         %                zl
                                                         .                     .
                                          o                           e             o                     . o
          #./j         .                                                           a                          rseys
      -

          % r,al-awr l-osplo lF r--5'ixMours wknere''
                                                    hboy
                                     f     F1 r'lc       K1           C.            .            -C                 '9
Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 5 of 8 Pageid#: 5



                 e
                                                                                .           j
   '.
       + cr'
           e                                                              ,         l v                                              >) 1                       ec                G
                                           .                 $5                                                                      .            .
    Z .                            *--                   .                kxe                   e-   .
                                                                                                                     ,           ,
                                                                                                                                          .                .
                                                                                                                                                           j
                                                                                                                                                          yj-
                                                                                                                                                                         r)(.
                                                                                                                                                                            j.,
                                                                                                                                                                              .



                          #/ .
                             -
                             w                   -                                      !            -,'                 e
                                                                                                                         j               e.           u -s'-
                                                                                                                 '
                                                                  .                                                          ,                        .
                      .
                                           @                              a                          .                                                     c

                     eer.
                        -q                           re                                 y            '                                        l                          vjuyyl
    ..  GA                     '                                                            '                                    . R, '
    --

   ...   r                         ,                                                                                                 c                    .o g)
    '*
    ,.
        3-
         q'1l arounï -tyr'
                         ec w .e-6w le1-
                                       ec.-'-rp):-f-
                                                   drnntc
   '
        w ar-
            d ton an3 all ' S-1fW       V èltçW & ' lf1C,l
                                                         ndv calitnfl
                                                         .            :                         -.
                     f                                       ,.                         .
                                                                                            .    r                                            -           c-
                                   *                          .                                                      e                                                       .
                 '

                                       G,                                           ,-               '                   .CX ' -                                             j.y*
        rec o                          'b e-, t2                              r 'v                       e ç '                           ,                       r .-l-hlc-
            o    i  n                                                                       c                ,           f.c.o                                  / 1l n '
                                                                                                                                                                       ltô
                                                                                                                                                                         'h-
                                                                                                                                                                          '1-     .



       +'
        4:n
          - r)o k,
                 r)a                                         Ts ir!cl/c-
                                                                       qi-
                                                                         /i
                                                                          'ca-
                                                                            'l'to'
                                                                                 n ar'
                                                                                     rx . en
                      x                                                                                                              .s)              a .,. 4y-op
        ;'r'q.
             .
             -                                                                          't                                               '
                                                                                                                                         :n                                   6*rcek
             .                 %       '
                           C                   frl                                  q
                                                                                    .
                                                                                                                                                                     1   '
                                                     .                x                          .       .                                                      ..
                                                                                                                                                                             cn4
                          c&-. G '-                               -.' F-                                     .                       .'               -                      c<A
                           -

                                   o                                                    /                                                    a      fvjj
                                    '            ao                       .M                                 -                           k ' 0. fy- ej
                                                                                                                                                     mely
         -                     .
                                       N. -..                                                                                .            - ,                   , .tq-
                                                                                                                                                                     lo c
             )' ,                      uA .                                                              '                                '                 . ôrjcns.,
        .
             )+                hikc. aro M< rnccoine..m/w y u iw o'w-l he fv k./* -
         .-
                 f'
                  o-I+ c. koœ ei.
                                l.g)Vor--tw o m o-e xzhts
'



            1        Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page .
                                                                           6 of 8 Pageid#: 6                                                                     3@




                                                    '
                               f                .
                                                    ls:                u.ss                  ' e ja 4-
                                                                                                     .
                                                                                                     (a                               m               xç .
                          '
             .   '
                               C4 b/c m
                                      '--.e
                                          --I
                                            .'-
                                              o                  . -   .-       o-j-n-c-
                                                                                       n-r .I-
                                                                                             q-
                                                                                              'c-
                                                                                                af - .- --c./   a'tIS
                                                                                                                    --e-.-œ-..- --. -
                                                                                                   '*   .            )f
                                                                                                                      *
                                                                                 ' YX tD'
                                                                                     '
                                                                                          VV .6- 1:.-..        j .
                                                                                                      1A&
                                                                                                       -.--..
                                                                                                            b-
                                                                                                             1-1-.G --.- ...
                                                                                                                     .. .. .----,
                                                                                                                                -.
                                                                                                                                 -..-.
                                                                                                                                - -  ----.
                                                                                                                                         - ---
                                                    '
                                                                     V'1' F--1O ,OX rfl&.Q..-.-------.-G-.-'.
                                                                                                            1-
                                                                                                             C-,
                                                                                                               -.-
                                                                                                                 z-...-....-.--.
                                                                       1                         E-O o t'fl                                            C.


        -        !                           .p. .               4
                                                                 , j                     jyyg.
                 l.                                                                                                                           .
                 '
                          ZG          $N--FX.
                                            -.U -..- X..'.-....-V-O .X-.-,
                                                                         .-...1---..-.
                                                                                     X----- -.,- .------ -
                              FXO    i*X XFX.U..-C.GX - -.----L.- .-..------ -0..-.-A .:..
                                                                                         X.
                                                                                          - - ----..-.-.-.-
                          1-16 % 1.--'..S.D..-f-Y3
                                                -.L.LC, - X S- --;    -- ...--0 - --;--- -,---
                                     @                                      -
                                                        e                                *
                                                                                                                                                  ,
    o=w
      mx- .= =va
               J>              .
                                   1-1 xa-.               sJro      re-     .a     wmw.a     .-ucx-w n- - .vv
                          /1
                           'f m
                              '          -      -   W--- V-e
                                                           ''-- .A
                                                                 -c.h-- . -. --.---.
                                                                                   1--..-- .--         -.-'- -
                                     @ (. ..
                                           y .                                       .                     '                                                 .
                     W eG K..C qr)   .  n,h   c,                                                               W
                                                                                                               .-.f& - -co- -c lo
                                                                                                                                ..n .- - - --
                          qi w hero rn ' rn'k                                                                3 *q           bc
                      '
                              j .                           ..                   .
                                                                                 y           &                   .         .

                     re 1C C4&'e                        . ' G)                   l           lk                            C- Kr1u-Z .- -

                                hve' '
                                     f> 'Ge- oveleG-<'                                                                         qr)A. e,        je
                                       e Ln T o e-m
                                                  ' e,rl    *'
                                                                                                                                   w ar      o
                               r Z OV l      '' Ajvr                                         -   --   '-   - -         .       V<   W.- -..-.J*S-
                                                                                                                                      -   -




                     C:orls                   !fr c              .
Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 7 of 8 Pageid#: 7




Attach additional sheets of paper as necessary and Iabel them as Additional Facts and
continue to num ber the paragraphs consecutively. Check here if additionalsheets ofpaper
areattached.I
            --I
REQUEST FOR RELIEF

State whatyou wantthe Courtto do foryou and the am ountofmonetary com pensation,ifany,
you are seeking.
''
  1
 ..             kseepkhfn           '> e.                re       i '
      o l r-
           x.
            'ç,.- .. t-         '                k'--'                    e
a tm -qr,.
Case 7:20-cv-00055-GEC Document 1 Filed 01/27/20 Page 8 of 8 Pageid#: 8




DEM AND FORJURYTRIAL:
                                   sr'
                                     ,,
                                       -
                                                       U No
signedthis 95 dayof'
                   Yr.,            ,   X '@e0.

                           Signature ofPlaintiffNo.1                     '



                           Signature ofPlaintiffNo.2                 '

NOTE: AIIPlaintiffs nam ed in the caption ofthe com plaintm ustdate and sign the com plaint.
Attach additionalsheets ofpaperas necessary.
